Citation Nr: 1312211	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for osteoarthritis of the right knee, currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for gastric ulcer with gastroesophageal reflux disease (GERD) due to duodenal ulcer, evaluated as 10 percent prior to November 26, 2011 and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to November 1962 and from January 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Board also remanded the issue of entitlement to service connection for GERD.  In October 2012, the RO granted service connection or GERD and combined the disability with the service-connected duodenal ulcer.  The Veteran has not expressed disagreement with this decision and as such, the issue of service connection for GERD is no longer on appeal.

The Board also notes that the RO recategorized the Veteran's service-connected duodenal ulcer as gastric ulcer with gastroesophageal reflux disease (GERD) due to duodenal ulcer based upon the findings of the November 2011 VA examiner. 

Lastly, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Also, the record shows that the VA treatment records obtained through CAPRI (Compensation and Pension Records Interchange) located in the Virtual VA file were considered by the RO in the adjudication of the claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Osteoarthritis of the right knee is shown to be manifested by subjective complaints of pain and instability causing a reduction in physical activity; and objective evidence of limitation of flexion to no worse than 90 degrees, including limitation due to pain; without limitation of extension; without degenerative changes on x-ray study; and without objective evidence of instability or lateral subluxation.  

2.  For the entire claims period, the evidence of record does not reflect that the Veteran's digestive disability is productive of substernal arm or shoulder pain; manifests in recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; includes continuous moderate manifestations; and there is no definite impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected osteoarthritis of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2012).

2.  Prior to November 11, 2011, the criteria for a disability rating in excess of 10 percent for service-connected gastric ulcer with GERD due to duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7204, 7305, 7346 (2012).

3.  Starting November 11, 2011, the criteria for a disability rating in excess of 40 percent for service-connected gastric ulcer with GERD due to duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7204, 7305, 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2005 and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and testimony pertaining to the severity of the Veteran's disabilities was obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records and post-service VA and private treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Veteran was provided VA examinations in December 2004, December 2008, and November 2011 to determine the nature and severity of the Veteran's service-connected disabilities.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability thereafter are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Right Knee

During a December 2004 VA examination, the Veteran complained of daily right knee pain that varied in intensity.  He had no weakness, stiffness, swelling, redness,  or locking.  However, he reported that his knee became hot and gave out on him.  He further reported fatigability and lack of endurance.  However, he denied flare-ups of knee pain.  He used a cane in case his right knee gave out.  He reported that his right knee may affect his bending over so it was hard to wash his feet when he bathed and he had difficulty putting on socks and shoes.  Upon physical examination, flexion was from zero to 100 degrees with pain at 100 degrees, extension was to zero degrees without pain.  While tenderness in the superior medial, lateral, and inferior aspects of the knee joints was noted, the examiner observed no instability of the joint.  Further, there was no crepitation or effusion, no increased warmth or erythma.  The examiner noted that ranges of motion during passive, active, and repetitive movements were the same and there was no limitation due to weakness, fatigability, incoordination or flare-ups.  No incapacitating episodes and no effect on usual occupation or daily activities were noted.  The diagnosis was right knee strain.  The examiner also noted that the X-ray findings included calcium pyrophosphate dihydrate disease (CPPD) arthropathy of the right tibiofemoral joint.

During a September 2005 VA examination, the Veteran reported a burning sensation in the right knee with pain at 9/10.  He complained that his daily activities were somewhat restricted because of his knee problems, but more so because of his peripheral vascular disease.  He walked with a cane, but did not use a brace.  He could walk at most one block, but his pain was mainly related to peripheral vascular disease.  Flexion was from zero to 130 degree with no pain.  Repetitive flexion and extension of the knee produced no additional imitation due to pain, weakness, fatigability, incoordination, lack of endurance, or flare-ups.  An X-ray of the right knee revealed chondrocalcinosis right tibio-femoral joint.  

In a November 2006 VA neurology note, the Veteran reported that his right knee "gives out or won't bend" and this makes it difficult to maneuver down stairways.  

During an October 2007 VA progress note, the Veteran complained of medial sided right knee pain with occasional locking and clicking.  He also reported difficulty extending the knee fully and maintaining extension.  He walked less than a block before stopping.  Range of motion was noted as zero to 90 degrees with mild crepitus.  The examiner also noted that the knee flexed to 10 degrees with standing, however, he was able to extend fully briefly if prompted.  He was stable to anterior and posterior vargus and valgus stress.  There was no joint line tenderness to palpation and negative McMurrays.  X-ray testing showed calcifications of medical and lateral menisci.  The assessment included symptoms of instability in the right knee and possible meniscal tear.  

In a December 2007 VA progress note, the Veteran complained of right knee pain for many years.  He reported occasional swelling, but no mechanical symptoms.  Upon examination, the examiner noted range of motion from 10 degrees extension to 130 degrees flexion.  Findings were negative for anterior and posterior vargus and valgus stress, and no instability was noted. 

During a December 2008 VA examination, the examiner noted the Veteran has had three peripheral vascular procedures for peripheral vascular disease performed on the right lower extremity.  The Veteran ambulated with a cane and complains of weakness to the leg, which he attributes to his surgery.  He complained of mild pain in the knee itself.  He denied any history of swelling, inflammation, locking, or the knee itself fiving out.  Because of generalized weakness, he had increased fatigue.  Upon physical examination, the examiner noted the range of motion of the right knee as flexion to 100 degrees and extension to zero degrees.  The limitation was not because of pain, but rather, the Veteran has difficulty standing and also complains of discomfort in the area of the multiple surgical scars for the peripheral vascular disease.  The collateral and cruciate ligaments were intact.  The diagnosis was strained right knee with minimal osteoarthritis.  The examiner noted that the findings are consistent with CPPD arthropathy of the right tibiofemoral joint as described.  Ranges of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual occupation or daily activities. 

At his September 2011 Board hearing, the Veteran testified that he had begun using a walker three months prior to the hearing as he was falling a lot.  He had used a cane before he switched to the walker.  He reported throbbing pain that would begin as soon as he started walking.  

During a November 2011 VA examination, the Veteran reported he has been treated for an arthritic condition of his right knee for many years.  The examiner noted the Veteran had a history of peripheral vascular disease of the lower extremities with the necessitation of three separate bypass operations to continue establishment of perfusion of the right lower extremity.  The examiner noted that the Veteran's complaints with the knee appear more related to the peripheral vascular disease than to the arthritic condition of the knee itself.  The Veteran reported that because of small strokes in the past it has become necessary for him to use a walker which limits his ambulation.  Upon physical examination, the examiner noted the Veteran was retired steel mill employee.  Examination of the right knee revealed range of motion of extension to zero degrees and flexion to 110 degrees with pain at 110 degrees.  There were multiple surgical scars on the lower extremity corresponding to the bypass surgery.  The range of motion during passive, active, and three repetitive motions were the same.  There was no neoplasms, subluxation, instability, bladder or bowel complaints.  There was mild crepitus with extension and flexion of the knee.  The collateral and cruciate ligaments are intact.  McMurry sign was negative, and there was no rotator instability.  There was no evidence of joint swelling or capsular thickening.  There are no incapacitating episodes and no neurological findings or effect on the usual occupation or daily activities.  The Veteran's arthritis in the right knee would not preclude any gainful employment.  The diagnosis was chondracalcinosis, right knee.  An X-ray report showed osteopenia.  

VA progress notes dated from October 2004 to August 2012 indicate ongoing complaints of knee pain.  The Veteran was treated with injections with little relief.  In a July 2012 VA progress note, the Veteran reported he has some arthritis in his knee s that occasionally bothers him.  Upon physical examination, range of motion was function with and estimated five degrees of flexion contracture on the right knee.  

      Analysis

Initially, the Board notes that the Veteran has extensive complaints related to his non-service connected peripheral vascular disease.  However, the Veteran is only service connected for osteoarthritis of the right knee and the Board denied reopening a claim for service connection for peripheral vascular disease in November 2011.  The Board will limit its analysis to the orthopedic disability. 

A rating action in November 1990 granted service connection for osteoarthritis of the right knee and assigned a noncompensable disability rating under Diagnostic Code 7305.  A rating action in January 2005 increased the Veteran's disability rating to 10 percent for osteoarthritis of the right knee under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis shall be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's right knee disability noted above, particularly the multiple VA examination reports, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent.  The Veteran's service-connected osteoarthritis of the right knee has shown to be manifested by subjective complaints of pain and decreased limitation of motion to, at worst, 90 degrees.  Although the measured limitation of flexion to 90 degrees in the right knee would represent limitation of motion that is less than compensable under Diagnostic Code 5260, in consideration of the painful motion, a 10 percent evaluation can and has been assigned to the right knee disability based on limitation of flexion throughout the appeal period.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for the knee based upon limitation of motion.   

The Board notes that in a December 2007 VA progress note, the examiner noted limitation of extension to 10 degrees; however, at no other time during the claims process has objective evidence of limitation of extension been reported.  In fact all other range of motion findings, including VA examinations dated in December 2004 and September 2005, prior to the treatment record, and VA examinations dated in December 2008 and November 2011, dated after the treatment record, specifically include objective findings of extension to zero degrees.  The Board finds that the evidence in the claims file indicating normal extension outweighs the single December 2007 VA progress note, and entitlement to a separate disability rating for limitation of extension is not warranted. 

The Board notes that the Veteran has complained of giving way of his right knee.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given, however, that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for the knee. Additionally, the November September 2005 and November 2011 VA examiners clearly indicated the Veteran's balance complaints were related to non-service connected peripheral vascular disease.  

Finally, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does she have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's right knee disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  Even with consideration of the Veteran's subjective complaints of symptoms such as pain and weakness, the functional limitation resulting from the Veteran's service-connected right knee disability has not approached 30 percent or less as contemplated by a higher rating based on limitation of flexion or 10 percent or more as contemplated by a higher (or separate) rating based on limitation of extension.  

The Veteran's service-connected right knee disability has not met or approximated the criteria for a disability evaluation in excess of 10 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's right knee disorder; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted for the knee.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Increased Rating for Gastric Ulcer with GERD 

The Veteran has been service-connected for a duodenal ulcer since 1965, and assigned a 10 percent disability rating for that disorder.  In May 2005, the Veteran filed an increased rating claim. 

During a September 2005 VA examination, the Veteran reported that in 2001 he was hospitalized for massive bleeding from the ulcer in the stomach.  At the time of the examination, he reported heartburn for the past two to three years, worse at night.  The Veteran denied nausea, vomiting, constipation, abdominal pain related to meals.  He reported that he ate some fried chicken and fish and was constipated.  He took medication for his heartburn.  He had no anemia, dysphagia, gas, belching, hematemesis, melena, or occult blood in his stool.  The diagnoses included GERD and duodenal ulcer. 

A December 2008 VA upper GI study was interpreted as normal. 

During a December 2008 VA examination, the Veteran reported that in 2001 he had a massive bleed, upper GI and went to a private hospital for about three to four days.  He reported that at that time he was diagnosed with peptic ulcer disease and he was transfused.  Currently, he complained of heartburn especially after eating tomato sauces or fried foods.  He denied any dysphagia or solids or liquids.  He got an occasional bitter taste in his mouth, but not often.  He did not have any hematemesis or melena.  He stated that occasionally he experienced reflux or regurgitation.  He had nausea, but no vomiting, about two to three times per week.  The examiner noted that the Veteran had not worked since 1989 and the peptic ulcer disease had no effects on his activities of daily living.  Upon physical examination, the abdomen showed bowel sounds are present, soft, non-tender in the epigastric and right upper quadrant, no distention and no hepatosplenogaly.  No rigidity, rebound or guarding is noted.  The diagnosis was duodenal ulcer, in remission.  The examiner noted no GERD on examination. 

At his Board hearing, the Veteran an increase in symptoms.  He reported that he would vomit his medication.  Certain foods would aggravate his symptoms.  

During a November 2011 VA examination, the Veteran reported that ever since his ulcer in service, he has had problem with indigestion, belching, nausea, acid reflux, and sense of burning in the chest.  He would also occasionally vomit.  He reported that over the years, his symptoms were exacerbated by alcohol use, though he has not drunk alcohol in 20 years.  He never saw a doctor or had any prescription medication for these stomach symptoms until 2001, when he had an acute onset of upper GI bleeding with nausea, vomiting, and black tarry stools.  He was found to be severely anemic and a gastric ulcer was diagnosed via EGD.  It was treated with cautery during the EGD and he required blood transfusions.  After the ulcer, in 2001, his acid reflux symptoms worsened, although they had been present for at least a few days a week, even prior to this GI bleed, they became more frequent on a daily basis and eventually he talked to his doctors about this and began medication in approximately 2002.  The Veteran reported that his last EGD was in approximately 2006, and no new ulcers were found.  He denied symptoms of blood in the stool or vomiting.  Upon physical examination, the abdomen had normoactive bowel sounds and was soft and nontender but obese.  The diagnoses were duodenal ulcer, resolved; GERD, intermittent until 2001 gastric ulcer and exacerbated by analgesics used intermittently; and gastric ulcer. 

VA progress notes dated from October 2004 to August 2012 indicate ongoing treatment for GERD and ulcers.  In a July 2007 VA treatment record, the Veteran complained that symptoms of reflux were more recurrent since his ran out of proton pump inhibitors (PPI).  

      Analysis

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title 'Diseases of the Digestive System,' do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2012).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2012).

In this case, the Veteran is service-connected for a duodenal ulcer, GERD, and gastric ulcer.  In the following analysis, the Board will discuss each disability separately and determine what the highest combined rating is appropriate. 

The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

The Board finds that a 10 percent evaluation is approximated throughout the period of appeal for symptoms related to GERD.  In this regard, the Veteran's GERD has consistently manifested by pain, occasional pyrosis, and occasional regurgitation, but without substernal or arm or shoulder pain productive of considerable impairment of health.  Indeed, the Veteran is on continuous medication to treat his symptoms.  Significantly, these symptoms can all be observed through the senses; as such, the Veteran's testimony regarding experiencing these symptoms is competent.  The other evidence of record does not appear to contradict the Veteran's report; his statements have been found to be credible.  Accordingly, the criteria for a 10 percent evaluation have been approximated for the Veteran's GERD symptoms.  The record does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health as contemplated by a higher evaluation.    

Under 38 C.F.R. § 4.114, gastric ulcers (Diagnostic Code 7304) and duodenal ulcers (Diagnostic Code 7305) are evaluated pursuant to the same rating criteria. Diagnostic Code 7305 provides for a 60 percent evaluation for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 40 percent evaluation is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.  A 20 percent evaluation is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, and a 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  Id.

During the entire claims period, there have been no objective findings of manifestations of the Veteran's service-connected duodenal ulcer.  As such, the duodenal ulcer is rated non-compensable.  The Veteran's gastric ulcer, which has manifested in a single episode of melena in 2001, but without impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes, warrants a 10 percent disability evaluation for mild recurring symptoms once or twice yearly.  Though the Veteran had a single episode of melena and anemia in 2001, there have no subsequent findings of severe symptoms including pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss. 

Regardless of the severity and frequency of symptoms, in order to substantiate a higher evaluation an impairment of health must be shown as due to the gastric or duodenal ulcer.  Clearly, the Veteran's gastric or duodenal ulcer has not had a considerable impact on his health such as to be quantified as considerable or severe.  Indeed, the Veteran's gastric duodenal ulcer is productive of no symptoms, while the Veteran's gastric ulcer has produced no more than single episode of melena and anemia.  The November 2011 VA examination noted that the Veteran has been on medication since 2002 which has had mild to moderate improvements in his symptoms.  Moreover, the December 2008 VA examiner noted that the Veteran's was well-nourished and in no apparent distress, with no signs of anemia.  As the evidence of record reflects that the Veteran's symptomatology does not create a definite impairment of health, an evaluation of 10 percent, but no higher, is warranted. 

Considering all of the symptoms associated with the Veteran's service connected duodenal ulcer, gastric ulcer, and GERD, the Board finds the Veteran's GERD is the predominant disability and a disability rating in excess of 10 percent prior to November 26, 2011, is not warranted.  The Board notes his co-existing gastrointestinal diseases produce a common disability picture when viewed on the whole and do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding under 38 C.F.R. § 4.14.  Though the Board has found an increased disability rating is not warranted, the Board will not disturb the RO's assigned disability rating of 40 percent from November 26, 2011.

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable Diagnostic Codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.

Extraschedular Consideration

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability addressed herein is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's gastrointestinal complaints including occasional pyrosis, melena, and regurgitation all considered within the diagnostic criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating for osteoarthritis of the right knee, currently evaluated 10 percent disabling, is denied.

Entitlement to an increased disability rating for gastric ulcer with gastroesophageal reflux disease (GERD) due to duodenal ulcer, evaluated as 10 percent prior to November 26, 2011 and as 40 percent disabling thereafter, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


